NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANCISCA GUILLEN, an individual, on            No. 17-56779
behalf of herself and all others similarly
situated,                                       D.C. No.
                                                2:15-cv-03813-MWF-PJW
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

DOLLAR TREE STORES, INC., a Virginia
corporation; DOES, 1-100, inclusive,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                             Submitted April 8, 2019**
                               Pasadena, California

Before: GRABER and BYBEE, Circuit Judges, and ARTERTON,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Janet Bond Arterton, United States District Judge for
the District of Connecticut, sitting by designation.
      Plaintiff-Appellant Francisca Guillen brought this class action against her

employer, Defendant-Appellee Dollar Tree Stores, Inc., claiming violations of

California’s statutory requirement that employers provide wage statements to their

employees. At trial, the jury returned a verdict for Dollar Tree. Guillen challenges

the district court’s refusal to give her requested jury instruction, refusal to permit

evidence of other employers’ wage statement practices, and refusal to permit

amendment of her complaint. We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.

      1. We review a district court’s formulation of civil jury instructions for

abuse of discretion, Dang v. Cross, 422 F.3d 800, 804 (9th Cir. 2005), but we

review de novo whether an instruction states the law correctly, Clem v. Lomeli, 566

F.3d 1177, 1180–81 (9th Cir. 2009). Because Guillen’s requested instruction

lacked legal basis, the district court did not abuse its discretion. Peralta v. Dillard,

744 F.3d 1076, 1082 (9th Cir. 2014). Section 226(a) of the California Labor Code

establishes requirements for employers furnishing and retaining copies of wage

statements, but imposes no requirement governing how employees may access

retained copies of past wage statements. See Cal. Lab. Code § 226(a). Those

requirements are contained in separate provisions in section 226(b) and (c),

violations of which were not claimed in this case. The 2006 Opinion Letter issued

by California’s Division of Labor Standards Enforcement, on which Guillen relies,


                                           2                                     17-56779
similarly makes clear that section 226(a) imposes no such requirement on

employers. See Cal. Office of the State Labor Comm’r, Div. of Labor Standards

Enf’t, Dep’t of Indus. Relations, Opinion Letter on Electronic Itemized Wage

Statements (July 6, 2006) (after discussion of what section 226(a) requires, noting

that “[a]dditionally . . . the record keeping requirements of Labor Code section 226

and 1174 must be adhered to and the pay records must be retained by the employer

for a period of at least three years and be accessible by employees and former

employees.” (emphasis added)).

      2. Guillen also challenges the district court’s preclusion of evidence

of the methods used by similar employers to deliver wage statements to their

employees. “A district court’s evidentiary rulings are . . . reviewed for abuse of

discretion, and the appellant is additionally required to establish that the error was

prejudicial.” Tritchler v. County of Lake, 358 F.3d 1150, 1155 (9th Cir. 2004). The

district court excluded this evidence at trial under Federal Rule of Evidence 403,

ruling that the “legal standard isn’t that the company has to do the best method,”

“[i]t just has to have a sufficient method,” and reasoning that the jury might

wrongly infer from the comparison evidence that the applicable legal standard was

“best practices.” There is no legal authority requiring Dollar Tree to make its wage

statements as accessible as similar businesses do, and the concern of the district

court regarding jury confusion was well-founded. The district court’s exclusion of


                                           3                                     17-56779
that evidence thus was not an abuse of discretion.

      3. Finally, Guillen argues that the district court abused its discretion by

denying her leave to amend the complaint to allow her to be substituted as class

representative for the claimed violation of California’s Private Attorney General

Act (“PAGA”). “We review for abuse of discretion the district court’s denial of a

motion to amend a complaint.” Ventress v. Japan Airlines, 603 F.3d 676, 680 (9th

Cir. 2010). When the court-ordered deadline to amend has passed, motions for

leave to amend are analyzed under the good cause standard of Federal Rule of

Civil Procedure 16. Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir.

2000). The court-ordered deadline to add parties or amend pleadings was

December 14, 2015. Guillen did not initiate her PAGA pre-filing administrative

notice requirement until October 26, 2016, and did not seek leave to file her Third

Amended Complaint until February 2017. Guillen contends that she could not seek

this amendment until she had complied with PAGA’s notice requirement but offers

no explanation as to why she delayed fulfilling that requirement for almost a year

after the deadline to add parties or amend pleadings. Given the passage of time and

absence of any good cause explanation from Guillen for the delay, the district court

did not abuse its discretion by denying leave to amend.

      AFFIRMED.




                                          4                                     17-56779